Citation Nr: 1444288	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include adjustment disorder with anxiety, claimed as stress disorder and stress adjustment disorder secondary to migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased disability evaluation in excess of 30 percent for migraine headaches.

4.  Entitlement to an increased disability evaluation in excess of 10 percent for degenerative joint disease, left knee residuals of injury.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to August 1987 and from October 1993 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2014.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for acquired psychiatric disability has been broadly characterized to best reflect the Veteran's intention regarding the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, an April 2010 VA report of contact indicates that the Veteran was withdrawing his claim for a TDIU because that "was not his intention[.]"  However, the issue of entitlement to a TDIU has been re-raised as a component of the disability rating claims on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) the extrascheular aspect of the Veteran's migraine headaches claim, (2) entitlement to an increased disability evaluation in excess of 10 percent for degenerative joint disease, left knee residuals of injury; and (3) entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A psychiatric disorder, most recently diagnosed as adjustment disorder with anxiety, is shown to be secondary to service-connected disabilities.

2.  Sleep apnea is shown to have been incurred during service.  

3.  Throughout the appeal period, the Veteran's migraine headache disability has more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a psychiatric condition, currently manifested by adjustment disorder with anxiety, are met.  38  U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria to establish service connection for sleep apnea are met.  38  U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for assignment of a 50 percent disability rating for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for the claimed psychiatric disorder and sleep apnea.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding those issues.  With regard to the claim for an increased rating for migraine headaches, the Veteran was sent a comprehensive letter in August 2009, which was sent prior to the September 2009 rating decision now on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim for an increased rating being decided herein because his service treatment records (STRs) were obtained as were those VA medical records identified by the Veteran as relevant, particularly those from the Miami VA medical center.  

2. Duty to Provide Examination/Opinion

The Veteran underwent VA examinations in August 2009 and March 2011 to evaluate the severity of the service-connected migraine headache disability.  The Board finds that the examinations are adequate to decide the appeal.  The examiners reviewed the pertinent factual background, including the Veteran's own description of his symptoms, plus provided medical findings directly pertinent to evaluating the severity of the disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Because the evidence of record is otherwise adequate to fully resolve the matter in his favor, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned explained the issue involved in the increased rating claim, to include that to establish an increased rating the focus is on what his symptoms are and how they impair him every day.  See Board Hr'g Tr. 19-20.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 6-7.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the following appeals may be considered on the merits at this time.

II.  Analysis

A. Service Connection 

The Veteran maintains that service connection is warranted for a psychiatric disorder and sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Here, the Board finds that the evidence is in relative equipoise on all material elements of each claim.  




Psychiatric Disorder

With regard to the claimed psychiatric disorder, service connection is warranted on a secondary basis.  Specifically, the evidence shows that the Veteran has an ongoing psychiatric condition, which was confirmed as adjustment disorder with anxiety by a VA examiner in March 2011.  Next, the Veteran competently and credibly asserted at his Board hearing that (1) his service-connected migraine headaches worsen his psychiatric condition by causing him stress and (2) his service-connected left knee condition makes him more depressed because he can no longer due the things he previously could.  Board Hr'g Tr. 14-15.  Finally, the VA examiner who reviewed the matter in March 2011 concluded that "[t]he issue on aggravation cannot be determined without resorting to speculation," but found that the Veteran's psychiatric symptoms "are more impairing during an episode of migraine which is transitory in nature."  

The Board finds that this evidence makes it at least equally likely that the Veteran's adjustment disorder with anxiety is secondary to his service-connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, service connection is granted.  This grant is intended to represent a complete grant of the benefit sought on appeal, as indicated the Veteran, through his attorney, at the Board hearing.  See Board Hr'g Tr. 17.  

Sleep Apnea

With regard to the claimed sleep apnea, service connection is warranted on a direct basis.  This condition was first diagnosed at VA in February 2011.  Next, the Veteran competently and credibly testified at his Board hearing that his symptoms first started during service.  Board Hr'g Tr. 13.   Finally, a VA sleep study conducted in January 2011 shows that the Veteran reported such symptoms as loud snoring, which was noted as a "high risk" factor for sleep apnea.  The Board finds that this evidentiary record makes it equally likely that the Veteran's sleep apnea was incurred directly during service.  As such, service connection is granted.  See 38 C.F.R. §§ 3.303; 3.304.  

B. Increased Rating 

The Veteran maintains that a higher disability rating is warranted for his migraine headache disability.  

(1) Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

(2) Rating Schedule

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The maximum schedular rating for this disability is 50 percent.  The 50 percent rating is for assignment when the disability picture most nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

(3) Discussion

In the instant case, the Veteran's migraine headache disability warrants assignment of a 50 percent rating.  Specifically, the Veteran testified at his May 2014 Board hearing that he had been having approximately 3 to 4 migraine headaches per month, but this had increased to approximately five during the last month.  Board Hr'g Tr. 4-5.  He also explained that he could not go to work during a migraine because he needed to go into an isolated room, close the blinds, and try to sleep.  See Board Hr'g Tr. 4-5.  The headaches could last overnight, and he missed work approximately 2 days per week due to the headaches.  Board Hr'g Tr. 8.  

The Board finds that the Veteran's hearing testimony is representative of the disability picture shown by the medical evidence.  For instance, an August 2009 VA examination reflects more than 2 to 3 episodes per month and lasting hours, which is reasonably consistent with the frequency and duration he described at the Board hearing.  The VA examiner found that this caused "[s]ignificant [e]ffects" on the Veteran's usual occupation due to increased absenteeism.  

In light of this evidence, the Board finds that the disability picture throughout the appeal most nearly approximates migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Thus, a 50 percent rating is granted.  The Veteran filed the claim now on appeal in June 2009; the evidence, particularly an August 2009 VA examination, indicates that the disability picture had been nearly constant during the one-year look-back period.  Accordingly, effective date earlier than the date of claim does not appear warranted.  See .  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

(4) Extraschedular

Referral for extraschedular consideration is not warranted.  The Veteran testified at his Board hearing that his migraine symptoms include nose bleeds.  See Board Hr'g Tr. 4-5.  An August 2009 VA examination indicates symptoms also including left eye twitching, tearing, and turning red; photophobia, phonophobia, and nausea with occasional vomiting; plus muffled hearing.  

The schedule for rating migraine headaches does not expressly identify these symptoms.  However, the schedular criteria for migraine headaches contemplate migraine "attacks" of various intensity and frequency, and "attacks" reasonably describe sudden exacerbation of the condition comprehending the entire scope of all associated symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (providing four separate disability ratings for migraine "attacks" based upon their severity and frequency).  Moreover, the rating schedule contemplates "severe economic adaptability," which reasonably compensates for a "marked interference with employment."  Accordingly, the Board finds that the rating schedule reasonably, even if not exactly, contemplates the symptoms manifested by the Veteran's migraine headache disability and the degree of impairment in earning capacity caused by his disability.  As such, referral for extraschedular consideration is not needed.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Board must defer consideration of an extraschedular rating on this basis as the Veteran has other service-connected disabilities that are currently being granted or are being remanded.  Accordingly, it would be premature to consider the issue at present.  



ORDER

Service connection for a psychiatric condition, currently manifested by adjustment disorder with anxiety, is granted.  

Service connection for sleep apnea is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 50 percent, but not higher, for migraine headaches is granted.  


REMAND

Based on the Veteran's testimony to the Board in May 2014, the claim for an increased disability rating for degenerative joint disease, left knee residuals of injury, must be remanded for a new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Similarly, the claim for a TDIU must be remanded for consideration of the newly-service-connected disability (granted herein above).  In addition, the Veteran's attorney raised two additional issues in a May 2014 brief: (1) service connection for tinnitus; (2) service connection for ulcers.  These issues are inextricably intertwined with the TDIU claim and must be remanded for development and adjudication.  This TDIU claim must also be remanded to obtain outstanding records, including the Veteran's VA Vocational Rehabilition folder.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)



1. Send the Veteran a letter with the following:

(a) Requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete a General Release for Medical Provider Information to VA to allow VA to obtain those records.  

(b) Advising him of the information and evidence needed to substantiate the claims of service connection for tinnitus and ulcers and for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim for a TDIU.

(c) Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing how his hearing loss affects him in daily life.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Obtain the Veteran's Vocational Rehabilitation folder and maintain it with the claims file.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to determine the onset and etiology of any tinnitus and ulcers found to be present and to evaluate the severity of his service-connected left knee condition.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to opine as to whether it is at least as likely as not that the Veteran's has tinnitus and an ulcer condition that is related to or had its onset in-service.

The examiner must also provide an assessment of the current nature of the Veteran's left knee condition.  The examiner is also asked to describe the severity, frequency, and duration of all symptomatology associated with the left knee condition.  This should include a separate description of all functional limitations present (a) after repetition over time and (b) during flare-ups.  

Please articulate the reasoning underpinning all medical findings. That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to evaluate whether his service-connected disability picture results in an inability to secure or follow a substantially gainful occupation.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to address each of the following:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

(c) If so, the examiner is asked to identify, to the extent possible, the date on which this degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings. That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, adjudicate the raised tinnitus and ulcer claims, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include extraschedular consideration on a single or combined disability basis.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


